Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a method for the simulated moving bed separation of a feedstock in a simulated moving bed separation device having structures as recited in claim 1 at least one zone of which contains few than three beds; and if the stream (D, E, F, R) delimiting said zone containing fewer than three beds (1,2, 3, 4) and situated upstream of said zone (1, 2, 3, 4) is injected or withdrawn at the plate P, via the bypass line Li/i+1, then the stream (E, F, R, D) delimiting the zone and situated downstream of said zone (1, 2, 3, 4) is injected/withdrawn at the plate P, via the bypass line Lj/j+i, and if the stream (E, F, R, D) delimiting said zone containing fewer than three beds (1,2, 3, 4) and situated downstream of said zone (1, 2, 3, 4) is injected or withdrawn at the plate Pi via the bypass line Li-1/i then the stream (D, E, F, R) delimiting the zone (1, 2, 3, 4) and
Situated upstream of said zone (1, 2, 3, 4) is injected/withdrawn at the plate Pj via the bypass line Lj-i/j. The closest art - Decoodt et al. (US 2010/0048973) - discloses a process for the simulated moving bed separation of a feedstock in a simulated moving bed separation device having structures similar as the one used in the claimed process. However, Decoodt does disclose or teach at least one zone containing few than three beds; and if the stream (D, E, F, R) delimiting said zone containing fewer than three beds (1,2, 3, 4) and situated upstream of said zone (1, 2, 3, 4) is injected or withdrawn at the plate P, via the bypass line Li/i+1, then the stream (E, F, R, D) delimiting the zone and situated downstream of said zone (1, 2, 3, 4) is injected/withdrawn at the j/j+i, and if the stream (E, F, R, D) delimiting said zone containing fewer than three beds (1,2, 3, 4) and situated downstream of said zone (1, 2, 3, 4) is injected or withdrawn at the plate Pi via the bypass line Li-1/i then the stream (D, E, F, R) delimiting the zone (1, 2, 3, 4) and situated upstream of said zone (1,2, 3, 4) is injected/withdrawn at the plate Pj via the bypass line Lj-i/j. Further, as shown in the specification, namely examples, by operating the separation process with these conditions, the process yields purer product with higher yields.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THUAN D DANG/Primary Examiner, Art Unit 1772